Citation Nr: 0820103	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation for dental disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954, including honorable service in the Korean 
Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not experience any in-service dental 
trauma.  

3.  The veteran's front tooth (L-1) and tooth L-14 were 
extracted within his first five months of service.  



CONCLUSION OF LAW

Service connection for a dental disorder, for VA compensation 
purposes and VA treatment purposes, is not warranted.  38 
U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2004 and September 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial May 2004 VCAA notice was given prior 
to the appealed AOJ decision, dated in August 2004.  The 
notice in compliance with Dingess, however, was untimely.  
The Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in March 2006 and a Supplemental Statement of the 
Case was issued subsequent to that notice in May 2006, the 
Board finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  

VA is not required to schedule the veteran for a physical 
examination because the evidence does not meet the criteria 
set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is 
no credible evidence of an event, injury, or disease in 
service upon which a current disability may be based.  As 
such, the Board will not remand this case for a medical 
examination.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The veteran seeks compensation for his two missing front 
teeth, later claimed as a dental condition.  He has not 
contended any in-service dental trauma.  Nonetheless, the 
Board will address entitlement to service connection for both 
treatment and compensation purposes in an effort to fully 
advise the veteran of all VA benefits relevant to this claim. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  As such, service connection 
for compensation purposes is not available for a dental 
condition other than one resulting from dental trauma.  

The Board notes that, in a precedent opinion, VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental trauma.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  

In determining service connection for treatment purposes, VA 
considers each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, VA will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).  

The condition of teeth and periodontal tissues at the time of 
entry into active duty must be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  See 38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service:

(1)  Teeth noted as normal at entry will be service-connected 
if they were filled or extracted after 180 days or more of 
active service. 

(2)  Teeth noted as filled at entry will be service-connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service. 

(3)  Teeth noted as carious but restorable at entry will not 
be service-connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.  

(4)  Teeth noted as carious but restorable at entry, whether 
or not filled, will be service-connected if extraction was 
required after 180 days or more of active service. 

(5)  Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service. 

(6)  Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service. 

See 38 C.F.R. § 3.381(d).

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected, non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class 
II(a)).  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  For the 
purposes of determining whether a veteran has Class II (a) 
eligibility for dental care under 38 C.F.R. § 17.161, the 
term "service trauma" does not include the intended effects 
of treatment provided during service.  See VAOPGCPREC 5-97.

The veteran's preinduction physical examination reflects that 
he had normal teeth upon entrance into service.  A July 1953 
report of dental survey reflects that one of the veteran's 
front teeth, then characterized as L-1, and tooth #19, then 
characterized as L-14, had both been extracted.  At the time 
of the report, he had only been serving for 5 months.  At the 
time of his discharge in December 1954, only tooth #19 was 
noted to be missing.  No mention was made to any in-service 
dental trauma.  

In the veteran's March 1959 Army Reserve physical report, the 
veteran was noted to have some restorable teeth, a fixed 
bridge and missing teeth.  There was no mention made as to 
any in-service trauma associated with the condition of his 
teeth.  

In the veteran's recent VA treatment records, he was noted to 
be using dentures.  There is no other clinical evidence of 
record regarding the veteran's dental condition.  

In a November 2005 statement to VA, the veteran indicated 
that one of his front teeth was removed while he was serving 
in Korea by Army doctors.  He indicated that it was replaced 
by a private, Japanese doctor.  

In his substantive appeal, the veteran asserted that his 
dental condition was caused by poor nutrition and lack of 
dental care while serving in Korea.  He advised that during 
that time, he did his best in terms of dental hygiene, but 
obtaining toothpaste and toothbrushes was difficult.  The 
veteran reported that the medical personnel did not disclose 
why they had pulled his teeth.  

The evidence as outlined above clearly shows that the veteran 
did not experience dental trauma during service, nor has the 
veteran contended otherwise.  The Board appreciates the 
veteran's assertions that lack of nutrition and lack of 
access to dental care caused his teeth to be pulled, but 
notes that compensation is only awarded for dental trauma-
not for the alleged lack of nutrition or access to dental 
care.  Also as pointed out above, extraction can never be 
deemed dental trauma.  Accordingly, service connection for 
compensation purposes must be denied.  

The evidence also clearly shows that the veteran had one 
front tooth as well as tooth #19 removed within his first 
five months of service.  There is no evidence that the other 
front tooth was removed in service.  As such, he does not 
meet the 180-day requirement within the regulations to allow 
for service connection for treatment purposes under 38 C.F.R. 
§ 3.381(d).  The Board considered whether there was any 
dental trauma experienced by the veteran while in service, 
and the records are devoid of any such trauma.  Consequently, 
service connection for a dental condition must also be denied 
for treatment purposes. 





ORDER

Service connection for a dental condition is denied for both 
treatment and compensation purposes. 


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


